DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 15/749,151 filed on January 31, 2018 and the Request for continued examination (RCE) presented on December 23, 2020, amendment presented on August 02, 2021, which amends claims 1, 8-9, 10 and 18, added new claims 24-32 and presents arguments, is hereby acknowledged. Claims 1-4, 7-15 and 17-32 are currently pending and subject to examination.

3.        This Examiner's Amendment and Reasons for Allowance is in response to the application filed on 01/31/2018.


Information Disclosure Statement
4.    The information disclosure statements (IDS) submitted on 02/24/2021, 02/24/2021 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
5.      Claims 1-4, 7-15 and 17-32 are allowed.

EXAMINER’S AMENDMENT
6.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.      Authorization for this examiner’s amendment was given in a telephone interview with Raymond Mah (Reg. No. 41,426) on 09/27/2021. 

8. This application has been amended as follows:

1. (Previously Presented) A method of operating a communications network comprising:
          accessing a plurality of network operational data items arranged into groups, each of said groups comprising a plurality of network operational data items, each of said network operational data items having a value for each of a plurality of attributes, at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for attribute is nominal and at least one another attribute having an associated statistical data type indication indicating the statistical data type of data values provided for attribute is quantitative, and 
          for each group: 
          i) for each of said attributes whose values are indicated to be of a nominal statistical data type: 
          a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the nominal statistical data type; and 

          ii) for each of said attributes whose values are indicated to be of a quantitative statistical data type: 
          a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the quantitative statistical data type; and 
          b) calculating a measure of the variability of the values of said attribute by performing a nominal attribute variability measure calculation specialized for attributes whose data are of the quantitative statistical data type;
          iii) identifying one or more attributes having values with a variability lower than a predetermined threshold; 
          iv) generating a description of the group based on the measure of central tendency found for the one or more identified attributes; and 
          v) controlling an operation of the communications network using the generated description of the group.

2. (Previously Presented) The method according to claim 1 wherein controlling the operation of the communications network using the generated description of the group includes automatically generating a query from said description, and executing the query on a database of network operational data items.



4. (Previously Presented) The method according to claim 3 wherein said clustering process is a hierarchical clustering process which arranges said plurality of network operational data items into a containment hierarchy of clusters.

5. - 6. (Canceled)

7. (Previously Presented) The method according to claim 1 wherein said description of the group comprises the measure of central tendency found for the one or more identified attributes.

8. (Previously Presented) Network control apparatus comprising: 
          a receiver arranged in operation to receive a plurality of network operational data items arranged into groups, each of said groups comprising a plurality of network operational data items, each of said network operational data items having a value for each of a plurality of attributes, at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for attribute is nominal and at least one another attribute having an associated statistical 
          a processor arranged in operation to 
          for each group: 
          i) for each of said attributes indicated to be of a nominal statistical data type: 
         a) calculate a measure of central tendency of the values of said attribute that are indicated to be of the nominal statistical data type; and 
          b) calculating a measure of the variability of the values of said attribute by performing a nominal attribute variability measure calculation specialized for attributes whose data are of the nominal statistical data type; 
          ii) for each of said attributes indicated to be of a quantitative statistical data type:
          a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the quantitative statistical data type; and 
          b) calculating a measure of the variability of the values of said attribute by performing a nominal attribute variability measure calculation specialized for attributes whose data are of the quantitative statistical data type;
          iii) identify one or more attributes having values with a variability lower than a predetermined threshold; 
          iv) generate a description of the group based on the measure of central tendency found for the one or more identified attributes; and 
          v) control an operation of a communications network using the generated description of the group. 

           accessing a plurality of network operational data items arranged into groups, each of said groups comprising a plurality of network operational data items, each of said network operational data items having a value for each of a plurality of attributes, at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for attribute is nominal and at least one another attribute having an associated statistical data type indication indicating the statistical data type of data values provided for attribute is quantitative, and
          for each group:
          i) for each of said attributes indicated to be of a nominal statistical data type: 
          a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the nominal statistical data type; and 
          b) calculating a measure of the variability of the values of said attribute by performing a nominal attribute variability measure calculation specialized for attributes whose data are of the nominal statistical data type; 
          ii) for each of said attributes whose values are indicated to be of a quantitative statistical data type: 
          a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the quantitative statistical data type; and 
          b) calculating a measure of the variability of the values of said attribute by performing a nominal attribute variability measure calculation specialized for attributes whose data are of the quantitative statistical data type; 

          iv) generating a description of the group based on the measure of central tendency found for the one or more identified attributes. 

10. (Currently Amended) The method according to claim 1 wherein the description of the group includes measures of central tendency of two or more attributes of different statistical data types.

11. (Previously Presented) The method according to claim 1 wherein controlling the operation of the communications network using the generated description of the group includes identifying other data items similar to those present in the group, and controlling the operation of the communications network using those identified other data items.

12. (Previously Presented) The method according to claim 1 wherein controlling the operation of the communications network using the generated description of the group includes applying a query based on the generated description on other data items, recognizing at least one of the other data items as representing a malicious activity, and stopping or degrading the malicious activity.



14. (Previously Presented) The network control apparatus of claim 8 wherein said groups comprise clusters, said plurality of network operational data items are arranged into groups comprising clustering said plurality of network operational items into clusters using a clustering process.

15. (Previously Presented) The network control apparatus of claim 14 wherein said clustering process is a hierarchical clustering process which arranges said plurality of network operational data items into a containment hierarchy of clusters.

16. (Canceled)

17. (Previously Presented) The network control apparatus of claim 8 wherein said description of the group comprises the measure of central tendency found for the one or more identified attributes.

18. (Currently Amended) The network control apparatus of claim 8 wherein the description of the group includes measures of central tendency of two or more attributes of different statistical data types.



20. (Previously Presented) The network control apparatus of claim 8 wherein to control the operation of the communications network using the generated description of the group, the processor is configured to apply a query based on the generated description on other data items, recognize at least one of the other data items as representing a malicious activity, and stop or degrade the malicious activity.

21. (Previously Presented) The method according to claim 1 further comprising automatically finding the statistical data type of the values of the attribute as nominal, ordinal or quantitative by statistically analyzing a plurality of the values of at least one of said attributes.

22. (Previously Presented) The network control apparatus according to claim 8 wherein the processor is arranged in operation to automatically find the statistical data type of the values of the attribute as nominal, ordinal or quantitative by statistically analyzing a plurality of the values of at least one of said attributes.



24. (Previously Presented) A method according to claim 1 in which at least one attribute has an associated statistical data type indication indicating the statistical data type of the data value provided for the attribute as ordinal, the method further comprising, for each group, 
          for each of said attributes indicated to be of an ordinal statistical data type: 
          a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the ordinal statistical data type; 
          b) calculating a measure of the variability of the values of said attribute by performing an ordinal attribute variability measure calculation specialized for attributes of the ordinal statistical data type.

25. (Previously Presented) Network control apparatus according to claim 8 in which at least one attribute has an associated statistical data type indication indicating the statistical data type of the data value provided for the attribute as ordinal, the being for arranged in operation, for each group, 
          for each of said attributes indicated to be of an ordinal statistical data type: 
          a) calculate a measure of central tendency of the values of said attribute that are indicated to be of the ordinal statistical data type; 


26. (Previously Presented) A computer-implemented method according to claim 9 in which at least one attribute has an associated statistical data type indication indicating the statistical data type of the data value provided for the attribute as ordinal, the method further comprising, for each group, 
          for each of said attributes indicated to be of an ordinal statistical data type: 
          a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the ordinal statistical data type; 
          b) calculating a measure of the variability of the values of said attribute by performing an ordinal attribute variability measure calculation specialized for attributes of the ordinal statistical data type.

27. (Previously Presented) A method according to claim 1, wherein: for each of said attributes whose values are indicated to be of the nominal statistical data type, calculating the measure of the central tendency of the values of said attribute that are indicated to be of the nominal statistical data type includes using one or more modal values of said attribute that are indicated to be of the nominal statistical data type; and
          for each of said attributes whose values are indicated to be of the quantitative statistical data type, calculating the measure of the central tendency of the values of said attribute that are indicated to be of the quantitative statistical data type includes 

28. (Previously Presented) Network control apparatus according to claim 8 wherein: for each of said attributes whose values are indicated to be of the nominal statistical data type, calculating the measure of the central tendency of the values of said attribute that are indicated to be of the nominal statistical data type includes using one or more modal values of said attribute that are indicated to be of the nominal statistical data type; and
          for each of said attributes whose values are indicated to be of the quantitative statistical data type, calculating the measure of the central tendency of the values of said attribute that are indicated to be of the quantitative statistical data type includes using a mean of the values of said attribute that are indicated to be of the quantitative statistical data type.

29. (Previously Presented) A computer-implemented method according to claim 9 wherein: for each of said attributes whose values are indicated to be of the nominal statistical data type, calculating the measure of the central tendency of the values of said attribute that are indicated to be of the nominal statistical data type includes using one or more modal values of said attribute that are indicated to be of the nominal statistical data type; and 
          for each of said attributes whose values are indicated to be of the quantitative statistical data type, calculating the measure of the central tendency of the values of said attribute that are indicated to be of the quantitative statistical data type includes 

30. (Previously Presented) A method according to claim 1, wherein: 
          for each of said attributes whose values are indicated to be of the nominal statistical data type, performing the nominal attribute variability measure calculation specialized for attributes whose data values are of the nominal statistical data type includes calculating a distance measure between a current value and an average value of the attribute whose values are indicated to be of the nominal statistical data type by setting the distance measure between the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type to be a first value if the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type are the same, and setting the distance measure between the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type to be a second value if the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type are different, the first and second values being different from each other; and 
          for each of said attributes whose values are indicated to be of the quantitative statistical data type, performing the quantitative attribute variability measure calculation specialized for attributes whose data values are of the quantitative statistical data type includes calculating a distance measure between a current value and an average value of the attribute whose values are indicated to be of the quantitative statistical data type 

31. (Previously Presented) Network control apparatus according to claim 8 wherein: 
          for each of said attributes whose values are indicated to be of the nominal statistical data type, performing the nominal attribute variability measure calculation specialized for attributes whose data values are of the nominal statistical data type includes calculating a distance measure between a current value and an average value of the attribute whose values are indicated to be of the nominal statistical data type by setting the distance measure between the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type to be a first value if the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type are the same, and setting the distance measure between the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type to be a second value if the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type are different, the first and second values being different from each other; and 
          for each of said attributes whose values are indicated to be of the quantitative statistical data type, performing the quantitative attribute variability measure calculation specialized for attributes whose data values are of the quantitative statistical data type includes calculating a distance measure between a current value and an average value 

32. (Previously Presented) A computer-implemented method according to claim 9 wherein: 
          for each of said attributes whose values are indicated to be of the nominal statistical data type, performing the nominal attribute variability measure calculation specialized for attributes whose data values are of the nominal statistical data type includes calculating a distance measure between a current value and an average value of the attribute whose values are indicated to be of the nominal statistical data type by setting the distance measure between the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type to be a first value if the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type are the same, and setting the distance measure between the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type to be a second value if the current value and the average value of the attribute whose values are indicated to be of the nominal statistical data type are different, the first and second values being different from each other; and 
          for each of said attributes whose values are indicated to be of the quantitative statistical data type, performing the quantitative attribute variability measure calculation .

Response to Arguments
9.       With regard to the Applicant’s remarks dated August 02, 2021:
           Regarding rejection of claims 1-4, 7-15 and 17-32 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 12 of remarks as filed on August 02, 2021 that Xu, Pappu and Chao fails to teach or suggest the following limitations "at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is nominal and at least another attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is quantitative, and for each group: i) for each of said attributes whose values are indicated to be of a nominal statistical data type: a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the nominal statistical data type; and b) calculating a measure of the variability of the values of said attribute by performing a nominal attribute variability measure calculation specialized for attributes whose data values are of the nominal statistical data type; ii) for each of said attributes whose values are indicated to be of a quantitative statistical data type: 


10.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                 EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
     With regard to the Applicant’s remarks dated August 02, 2021:
     Regarding rejection of claims 1-4, 7-15 and 17-32 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 12 of remarks as filed on August 02, 2021 that Xu, Pappu and Chao fails to teach or suggest the following limitations "at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is nominal and at least another attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is quantitative, and for each group: i) for each of said attributes whose values are indicated to be of a nominal statistical data type: a) calculating a measure of central tendency of the values 

      For Instance, The prior art of record (in particular, Pappu et al. (US 2013/0304909 A1, hereinafter as “Pappu”) does not disclose "at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is nominal and at least another attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is quantitative, and for each group: i) for each of said attributes whose values are indicated to be of a nominal statistical data type: a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the nominal statistical data type; and b) calculating a measure of the variability of the values of said attribute by performing a nominal attribute variability measure calculation specialized for attributes whose data values are of the nominal 
           Rather Pappu discloses calculating a measure of values includes central tendency of values of attribute and value that identifies the central position of the data set. For example, mean, median and mode of a data set is typically the measure of the central tendency and generating flow data record for the network (description) based on measure of central tendency found for identified for both the byte and flow-usage distribution (attributes) (Pappu: [paragraph 0054, 0057-0058, 0062-0064]).

      For Instance, The newly discovered prior art reference Hsiao et al. (US 2016/0226944 A1, hereinafter as “Hsiao”) does not disclose "at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is nominal and at least another attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is quantitative, and for each group: i) for each of said attributes whose values are indicated to be of a nominal statistical data type: a) calculating a measure of central tendency of the values of said attribute that are indicated to be of the nominal statistical data type; and b) calculating a measure of the 
     Rather Hsiao discloses query results may include: a set of one or more events; a set of one or more values obtained from the events; a subset of the values; statistics calculated based on the values; a report containing the values; or a visualization, such as a graph or chart, generated from the values and the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, then the summary for the time period includes the number of events in the period that match the specified criteria (Hsiao: [paragraph 0099, 0111]).

    For Instance, The newly discovered prior art reference Ganesh et al. (US 2012/0260201 A1, hereinafter as “Ganesh”) does not disclose "at least one attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is nominal and at least another attribute having an associated statistical data type indication indicating the statistical data type of data values provided for the attribute is quantitative, and for each group: i) for each of said 
      Rather Ganesh discloses calculating the average or median quantitative rating, determining the maximum or minimum quantitative rating, or calculating any other statistical measure, or performing any other statistical analysis as is known in the art.  
The aggregate data can include any calculated or determined metric for any attribute and an overall (e.g., average, median) quantitative ranking of four stars out of five or higher can be considered to be positive feedback, an overall ranking of three to four stars can be considered to be neutral feedback, and an overall ranking of three stars or less can be considered to be negative feedback (Ganesh: [paragraph 0044, 0047]).




11.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

12.    Therefore, Claims 1-4, 7-15 and 17-32 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

13.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.



Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459